from an order of the Supreme Court at Special Term, entered May 22, 1980 in Rensselaer County, which denied a motion for judgment made by defendant on the ground plaintiffs have failed to comply with an order of discovery. Defendant contends that plaintiffs failed to provide a medical authorization pursuant to an order of the court. Plaintiffs contend that a misunderstanding arose on the part of their counsel when he furnished to defendants the medical records sought to be obtained by the medical authorization. In any event, the medical authorization was furnished on March 19, 1980. Special Term properly exercised its discretion in denying the motion. Order affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.